   Case 1:19-cv-02280-RGA Document 1 Filed 11/26/19 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



OWENXPRESS, LLC                                      :
3 Greenbrook Dr.                                     :
Columbus, NJ 08022                                   :
                   Plaintiff                         :
                                                     :
               V.                                    :
                                                     :
XPO LOGISTICS FREIGHT, INC.                          :
2211 Old Earhart Road                                :
Ann Arbor, MI 48105                                  :
              -and-                                  :
DUSTIN SMITH                                         :
25618 Hill Road                                      :
Greenboro, MD 21639                                  :
                    Defendants                       :



                                         COMPLAINT

       Plaintiff Owenxpress LLC, by and through its attorneys, Reeves McEwing LLP, brings

the following Complaint against Defendants XPO Logistics Freight, Inc. and Dustin Smith, and

in support thereof avers as follows:

                                           PARTIES

       1.      Plaintiff Owenxpress, LLC is a New Jersey corporation with an office and

principal place of business in Columbus, NJ.

       2.      Defendant XPO Logistics Freight, Inc. ("XPO") is a Michigan corporation

organized within the United States with an office and principal place of business in Indiana.

       3.      Defendant Dustin Smith ("Smith") is an individual who, upon information and

belief, is a citizen of Maryland and resides in Greenboro, Maryland.
   Case 1:19-cv-02280-RGA Document 1 Filed 11/26/19 Page 2 of 4 PageID #: 2




                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this civil action pursuant to 28 U.S.C. 1332, as

the Plaintiff and Defendants are citizens of different states and the amount in controversy

exceeds $75,000.

       5.      Venue is proper in this Court.

                                    FACTUAL ALLEGATIONS

       6.      Plaintiff is a motor carrier authorized to transport property in interstate commerce,

and at all times material hereto was the owner of the 2014 Kenworth truck described below.

       7.      Defendant XPO is a motor carrier authorized to transport property in interstate

commerce, and at all times material hereto was the owner of the 2010 Freightliner truck

described below.

       8.      Defendant Smith was the driver and/or operator of the 2010 Freightliner truck

described herein, and upon information and belief was employed and/or dispatched by Defendant

XPO at all times material hereto.

       9.      On or about August 12, 2019, Plaintiff's 2014 Kenworth truck was proceeding

northbound in the left lane of Korean War Veteran's Memorial Highway (Route 1) near Smyrna,

Delaware when it was struck by Defendants' 2010 Freightliner truck ("the Accident").

       10.     At the time of the Accident, Plaintiff's truck was following all traffic laws and had

the right of way.

       11.     The Accident was caused by the negligence, carelessness and recklessness of

Defendants and/or their agents, servants, workmen or employees, which negligence consisted of




                                                 2
   Case 1:19-cv-02280-RGA Document 1 Filed 11/26/19 Page 3 of 4 PageID #: 3




failing to yield the right of way, improperly changing lanes in an unsafe and unlawful manner,

violation of traffic laws, and other negligent and careless actions and/or inactions.

       12.     After Defendants' Freightliner struck Plaintiff's Kenworth truck, Defendants failed

to stop and continued forward, sideswiping Plaintiff's truck and causing additional damage.

       13.     As a result of Accident and the aforesaid negligence, carelessness and

recklessness of Defendants, their agents, servants, workmen or employees, Plaintiff's truck

suffered significant physical damage.

       14.     As a result of Accident and the aforesaid negligence, carelessness and

recklessness of Defendants, their agents, servants, workmen or employees, Plaintiff was deprived

of the use of its truck for a significant period of time while the truck underwent repairs.

       15.     As a result of the loss of use of its Kenworth truck and collision deductible,

Plaintiff suffered economic losses in excess of $77,212.61.

       16.     In addition to the physical damage to its property and loss of use of its truck,

Plaintiff suffered additional damages as a result of lost business opportunities due to the

Kenworth truck's unavailability to transport cargo while undergoing repairs.

                                     COUNT I (NEGLIGENCE)

       17.      Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 through 16 of its Complaint as if set forth fully herein.

       18.     As a result of the aforementioned negligence, carelessness and recklessness of

Defendants, their agents, servants, workmen and employees, Plaintiff has suffered damages in

excess of $77,000.00, no part of which has been paid despite demand.




                                                  3
   Case 1:19-cv-02280-RGA Document 1 Filed 11/26/19 Page 4 of 4 PageID #: 4




       WHEREFORE, Plaintiff Owenxpress LLC demands judgment in its favor and against

Defendants XPO Logistics Freight, Inc. and Dustin Smith in an amount in excess of $77,000.00,

together with interest, costs, attorney’s fees, and such other and further relief as may be

appropriate under the circumstances.


                                                      REEVES McEWING, LLP



                                                      BY:/s/ Mary E. Reeves
                                                      MARY E. REEVES, ESQ. #020771985
                                                      1004 S. Front Street
                                                      Philadelphia, PA 19147
                                                      Tele: #267-324-3773
                                                      Attorney for Plaintiff
                                                      reeves@lawofsea.com
DATE: November 26, 2019




                                                  4
